Citation Nr: 0809693	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen and 
grant service connection for residuals of frostbite to the 
hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to December 
1975, and August 1978 to January 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The veteran appeared and testified at 
a personal hearing in July 2007 before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing has been 
added to the record.


FINDINGS OF FACT

1.  A January 2003 rating decision denied reopening of 
service connection for residuals of frostbite to the hands; 
notice of this decision was mailed on January 27, 2003; and 
the veteran did not submit a notice of disagreement within 
one year of notice of this decision.  

2.  Additional evidence received subsequent to January 2003 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of frostbit injury of the hands.  

3.  The veteran experienced cold weather exposure in service; 
there were no chronic symptoms of cold exposure in service; 
there were no continuous post-service symptoms of cold 
exposure; and the veteran's current symptoms of the hands, 
including diagnosed disabilities of carpal tunnel syndrome, 
peripheral neuropathy, and arthritis are not related by 
competent medical evidence to cold exposure in service. 




CONCLUSIONS OF LAW

1.  The January 2003 decision denying the application to 
reopen a claim of service connection for residuals of 
frostbite of the hands is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence sufficient to reopen the claim 
of service connection for residuals of frostbite of the hand 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2007).

3.  The criteria for service connection for residuals of 
frostbite of the hands have not been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In this case, VCAA letters sent to the veteran in August 2003 
and April 2006 notified the veteran of these requirements.  
Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Because the request to reopen has 
been granted for this claim, however, there is no need to 
discuss compliance with Kent.  In addition, in April 2007, 
the veteran indicated in writing that he had no other 
information or evidence to give VA to substantiate his claim.

In April 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), for the underlying claim of service connection.  
Although this notice letter post-dates the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decision, and no prejudice is 
apparent from the record.  Consequently, the Board finds that 
the VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  In the 
present appeal, because the service connection claim is being 
denied, and no initial rating or effective date will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing a personal hearing, and providing an examination.  
The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by personal hearing testimony, and by submission of 
statements and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

New and Material Evidence to Reopen Service Connection

A January 2003 rating decision denied reopening of service 
connection for residuals of frostbite; notice of this 
decision was mailed on January 27, 2003; and the veteran did 
not submit a notice of disagreement within one year of notice 
of this decision.  For this reason, the January 2003 RO 
decision denying a request to reopen the claim of service 
connection for residuals of frostbite to the hands became 
final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a) (2003).  
New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The January 2003 rating decision denied the request to reopen 
because the evidence did not sufficiently establish that the 
veteran's peripheral neuropathy of the hands and carpal 
tunnel syndrome were residuals of in-service frostbite.  
Evidence submitted for this claim included VA treatment 
records that include frostbite in the list of diagnoses.  
This evidence is new and material, in that it was previously 
unseen, it relates to an unestablished fact necessary to 
substantiate the claim, namely the existence of a link 
between the current bilateral hand and wrist disorder and 
cold exposure in service, and it raises a reasonable 
possibility of substantiating the claim.  Consequently, the 
claim for service connection for residuals of frostbite to 
the hands is reopened.  



Service Connection

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the December 2004 
Statement of the Case reopened the claim and considered it on 
the merits; and the veteran's and representative's testimony 
and arguments throughout the instant appeal have been on the 
merits; therefore, the Board finds that there is no prejudice 
to the veteran in conducting a de novo review of service 
connection on the merits.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A November 10, 1978 service medical record reports the 
veteran's history of right hand swelling, coldness, and 
numbness while on guard duty that morning.  The examiner 
noted that the right hand was mildly swollen and colder than 
the left hand.  The veteran was diagnosed with mild cold 
weather exposure and prescribed warm water soaks and indoor 
duty for 48 hours.  A November 16, 1978 service treatment 
record reports the veteran's history of pain in the right 
wrist for two days.  The veteran reported that he had an 
aching pain in his hand and that the hand hurt and swelled 
most when exposed to cold weather.  X-ray images were taken, 
and the X-ray report notes that the findings were within 
normal limits.  The service treatment records do not 
otherwise report any complaints of hand pain, swelling, or 
cold exposure.  The January 1979 separation examination 
record reports the veteran's history of right hand swelling 
and pain in cold weather.  The record notes that the veteran 
denied having any trauma to the hand.  Physical examination 
of the hand revealed no deformity, and the examiner noted 
that the hand had normal range of motion and function.  

A February 1979 post-service VA treatment record reports the 
veteran's history of intermittent swelling of the right hand 
with aching and numbness.  The record notes that X-ray images 
were normal.  A February 1979 VA examination record reports 
the veteran's history of cold weather exposure in service 
resulting in hospitalization for two days.  The veteran 
reported that he continues to have aching and pain chiefly in 
the right hand and in the left hand to a lesser extent.  The 
examiner noted that both hands were warm and dry, with no 
dermatitis, swelling, or edema.  Additionally, there was no 
deformity or restriction of motion of the fingers or wrists.  
The examiner noted that the veteran could close the grip 
normally with good strength, and the thumb touched all 
fingertips normally bilaterally.  The veteran was assessed 
with history of frostbite.  

A March 1979 VA examination record reports the veteran's 
history of pain, weakness, and numbness of the right hand, 
from the wrist down to and including the fingers, with 
similar symptoms to a lesser extent in the left hand.  The 
examiner noted that the right hand had no swelling, 
dermatitis, deformity, or restriction of motion, and it was 
warm and dry.  Additionally, the veteran was able to close 
the grip normally with fair strength, the thumb touched all 
fingertips normally, and the Tinel sign over the median nerve 
was negative.  The examiner also noted that the left had had 
no deformity or restriction of motion, the veteran could 
close the grip normally with fairly good strength, and the 
thumb could touch all fingertips normally.  The record notes 
that X-ray images showed no significant bone changes in 
either wrist or hand.  The examiner diagnosed the veteran 
with history of pain, numbness, and weakness of both hands, 
especially the right, of undetermined etiology.  

Subsequent medical records do not report any further 
treatment for the hands until March 1996.  For example, the 
Bayfront Medical Center treatment records reflect that the 
veteran was treated for pain and numbness in the right hand 
March 1996, which the veteran reported by way of history had 
been occurring intermittently since 1978.  The record notes 
that the veteran was prescribed Motrin and discharged.  A 
January 2002 treatment record subsequently reports the 
veteran's history of right hand pain, constant numbness, and 
aching in the cold.  The record notes that the veteran had 
full strength in the fingers and wrist, range of motion was 
"ok," and there was no evidence of edema or loss of 
sensation.  The examiner diagnosed the veteran with painful 
neuropathy.   

In August 2002, a private physician submitted an opinion, 
stating that she had treated the veteran for neuropathic pain 
of both hands, which the veteran had reported began after he 
was diagnosed with frostbite in service.  The physician 
reported that the veteran's symptoms were the same as the 
symptoms reported in the November 1978 service medical 
records, and that she believed the symptoms were consistent 
with the history of frostbite.  The physician noted that 
there is no diagnostic test to prove frostbite, but, based on 
the veteran's history and the November 1978 record, she 
believed that it "appear[ed] that the frostbite injury could 
only have occurred while in military service."  

A September 2002 VA treatment record reports the veteran's 
history of pain in both hands.  The examiner noted that there 
was no swelling of joints, erythema, or limitation of 
function or motion of the hands, and he stated that, although 
the veteran believed he had frostbite in service, "the 
records did not indicate this."  The examiner diagnosed the 
veteran with arthralgia, and again noted that the veteran's 
history was not consistent with severe frostbite.  

An October 2002 VA treatment record reports that the veteran 
complained of numbness in his hands and a past medical 
history of frostbite.  The record notes that an assessment of 
"hand pain possibly to frostbite" was made.  

A VA examination was subsequently conducted in October 2002, 
and the examiner reported that he reviewed the medical record 
and the claims file.  The record reports the veteran's 
history of constant aching pain from his wrist to his 
fingertips and numbness and loss of strength in the hands.  
The veteran reported that his symptoms were "markedly 
worse" in cold weather.  Physical examination revealed 
normal skin in both hands with some coolness at the tips.  
There were no joint abnormalities and no pain with flexion of 
any joint.  Total hand grip seemed normal, and deep tendon 
reflexes were present and active.  The examiner noted that 
there was subjective decreased pinprick sensation from just 
above the wrists to the tips of the fingers bilaterally.  The 
examiner diagnosed the veteran with arthralgias and 
peripheral neuropathy of the wrists and hands.  He stated 
that the etiology was unknown and it was "impossible to 
directly relate this veteran's mild to moderate cold exposure 
in 1978 to his current debilitating symptoms involving his 
wrists and hands without resorting to complete speculation."  

Subsequent VA treatment records, for example, October and 
November 2002, February 2003, and May 2004 VA treatment 
records, reflect diagnoses of peripheral neuropathy, 
bilateral carpal tunnel syndrome, arthralgias, edema, and 
frostbite of the hands.  

Based on the foregoing, the Board finds that service 
connection is not warranted for symptoms claimed as residuals 
of frostbite of the hands.  Initially the Board notes that, 
although the veteran's hands were exposed to cold weather in 
service on November 10, 1978, he was not diagnosed with 
frostbite in service, and subsequent medical records do not 
establish that the veteran should have been diagnosed with 
frostbite.  The November 10, 1978, service medical record 
indicates that the veteran was diagnosed with "mild cold 
weather exposure," was prescribed warm water soaks, and was 
ordered to indoor duty for 48 hours.  No diagnosis of 
frostbite is made.  

On the question of whether the current symptoms are related 
to service, a September 2002 VA treatment record reflects 
that a VA physician, based on a review of the service medical 
record, concluded that the record did not indicate frostbite.  
Although the August 2002 private physician's statement 
indicates her opinion that the in-service symptoms were 
"consistent with the claimed mechanism of injury regarding 
the frostbite," the physician never finds that the veteran 
actually had frostbite in service or provides any rationale 
for why a medical diagnosis of frostbite might be 
appropriate.  In sum, the weight of the competent evidence 
indicates that the veteran had mild cold exposure in service, 
but did not have frostbite in service; consequently, service 
connection cannot be granted for residuals of "frostbite."   

Service connection is also not warranted for other symptoms 
that have been related by competent evidence to post-service 
diagnoses of carpal tunnel syndrome, peripheral neuropathy, 
or arthritis.  For example, even though the veteran 
complained of intermittent swelling of the right hand with 
aching and numbness as early as February 1979, and again 
complained of symptoms of hand and wrist pain, numbness, and 
swelling since service post-service treatment records from 
the 1990s, these complaints have been generally diagnosed as 
peripheral neuropathy, carpal tunnel syndrome, and arthritis.  
The weight of the competent evidence does not indicate that 
these post-service diagnoses are residuals of in-service cold 
exposure.  

The October 2002 VA examiner opined, based on a review of the 
record, that it was "impossible to directly relate" the 
veteran's bilateral hand disorders to the in-service cold-
exposure without resorting to "complete speculation," 
based, at least in part, to the incongruity between 
attributing "debilitating" symptoms to "mild to moderate 
cold exposure."  The Board notes that the record also 
includes an opinion and findings linking the veteran's 
current bilateral hand and wrist conditions to service.  
These opinions and findings lack probative value, however, as 
they are not based on a review of the evidence of record, but 
instead, on a factually incorrect premise, namely that the 
veteran had frostbite in service.  In light of the VA 
examiner's review of all of the evidence of record, correct 
summation of the in-service findings, and provision of 
rationale, the Board finds the VA examiner's opinion more 
probative than the countervailing opinions.  

The Board finds that the weight of the evidence does not show 
continuity of symptomatology since service.  Although the 
service medical records report a complaint of wrist pain on 
November 16, 1978, and post-service complaints of hand and 
wrist pain in 1979, the evidence does not indicate additional 
complaints until 1996, over 15 years later, which indicates 
that the veteran did not have continuous symptomatology.  
Additionally, as discussed above, the evidence does not 
include that the reported symptoms are secondary to the cold 
exposure in service, rather than an unrelated etiology.  

Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  
Consequently, as the weight of the evidence does not show 
that the veteran's cold exposure in service was a frostbite 
injury, that his symptoms have been continuous after service 
separation, or that his current bilateral hand and wrist 
disabilities are related to the in-service cold exposure, 
service connection must be denied.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been received; the claim for 
service connection for residuals of frostbite of the hands is 
reopened and, to that extent only, the appeal is granted.

Service connection for residuals of frostbite of the hands is 
denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


